 1

 2                                                              JS-6
 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   SIRRELL DARNELL MURRAY,                   Case No. 2:17-cv-09312-MWF (SK)
12                    Petitioner,              JUDGMENT
13              v.
14   M. ELIOT SPEARMAN, Warden,
15                    Respondent.
16

17       Pursuant to the order denying the habeas petition, IT IS ADJUDGED
18 that the petition for writ of habeas corpus is denied and the action is

19 dismissed with prejudice.

20

21

22 DATED: March 13, 2019

23                                             MICH
                                               MICHAEL
                                                    HAEL W. FITZGERALD
                                                            FIT
                                                              TZGERAL
                                                                    LD
                                               U S DISTRICT JUDGE
                                               U.S.          JUDGE
24

25

26

27

28


                                           
